DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claims 1 and 12 as follows:
	Claim 1:
		On line 5, please replace “a PLC board” with “a Programable Logic Controller (PLC) board”
		On line 10, please replace “a PLC BUS, wherein the PLC BUS” with “a PLC Bus, wherein the PLC Bus”
		On line 14, please replace “a first GPS” with “a first Global Positioning System (GPS)”
		On line 16, please replace “an RTK reference station” with “a Real Time Kinematics (RTK) reference station”
	Claim 12:
		On line 12, please replace “an RTK” with “a Real Time Kinematics (RTK)”
		On line 20, please replace “GPS” with “Global Positioning System (GPS)”
Since applicant did not argue the examiners prior objections regarding the above acronyms, it is believed that the examiners interpretations were correct.  Accordingly, the claims have been amended by examiners amendment to clarify those acronyms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7/26/22